25 F.3d 1115
306 U.S.App.D.C. 409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATURAL RESOURCES DEFENSE COUNCIL, INC., Petitioner,v.UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, Respondent.
No. 84-1500.
United States Court of Appeals, District of Columbia Circuit.
June 2, 1994.

Before:  EDWARDS, WILLIAMS and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the joint motion to dismiss and vacate regulations, it is


2
ORDERED that the motion to dismiss be granted, and this case is hereby remanded to the Environmental Protection Agency with instructions to vacate the regulations under review.   See A.L. Mechling Barge Lines, Inc. v. United States, 368 U.S. 324, 329 (1961).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.